Citation Nr: 0909577	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for zinc oxide poisoning, 
claimed as galvanized poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The Veteran served on active duty from October 1945 to June 
1947 and from April 1951 to June 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which in pertinent part denied the 
claimed benefit.  

In June 2008, the Board adjudicated several claims and 
remanded this matter to the RO to afford due process and for 
other development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
Veteran's claim (as reflected in a November 2008 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  There is no medical evidence or opinion showing a chronic 
zinc oxide poisoning disorder, claimed as galvanized 
poisoning; and the only opinion on the question of a medical 
relationship between the claimed chronic zinc oxide poisoning 
disorder and service weighs against the claim.


CONCLUSION OF LAW

Chronic zinc oxide poisoning, claimed as galvanized poisoning 
was not incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in August 2005 and September 2006.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
Veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the Veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   
 
Background

The Veteran claims that he has a current lung disorder 
characterized as galvanized poisoning which is related to 
service.  He submitted a written statement in October 1999, 
explaining that in 1951 he was injured after he cut into a 
galvanized pipe.  Service treatment records do not reveal any 
finding of galvanized poisoning but do show that in May 1951 
the Veteran suffered difficulty breathing and stomach upset 
due to zinc oxide gas poisoning after he welded in a place 
with no ventilation and inhaled zinc oxide fumes.  Chest x-
rays taken at the time were noted to be essentially negative, 
but showed increased hilar findings.  Post-service records 
show findings of mild bilateral scarring of the lungs 
(without evidence of infiltrate or effusion), and some 
interstitial prominence.

The Veteran was afforded a VA examination regarding the 
claimed disorder in August 2008, which included a September 
2008 report addendum.  All records were reviewed.  The 
examiner noted the Veteran was 80 years old with an elevated 
right hemidiaphragm, undoubtedly related to recent cervical 
disc surgery (non service connected), and contributing to 
dyspnea on exertion.  The examiner conceded that mild 
interstitial lung disease could be related to non service 
connected rheumatoid arthritis or methotrexate medication or 
both.  The examiner concluded that there were no service 
related pulmonary problems that he could see.  The examiner 
documented that occupational exposure to zinc oxide fumes 
(from welding, cutting or brazing on galvanized metal) over a 
period of time can produce Metal Fume Fever, an acute 
allergic condition experienced by many welders during their 
occupational lifetimes.  While flu-like symptoms start 
several hours after exposure, complete recovery generally 
occurs without intervention within a day or two and there 
were no known long term effects of the exposure.  The 
examiner did not find that the Veteran had metal fume fever 
currently.  The examiner documented the pertinent medical 
literature considered in formulating his opinion.

Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a Veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA and private medical records and 
examination reports.  Although this Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claim file shows, or fails 
to show, with respect to the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The Board notes that the Veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

As noted above, a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, although an acute disorder was shown in service, the 
recent VA examination concludes that the disorder resolved.  
While diagnosis of mild interstitial lung disease was noted, 
that condition was attributed to nonservice-connected 
rheumatoid arthritis or medication and no attributed to the 
Veteran's exposure to zinc oxide fumes in service.  There is 
no competent medical evidence to support the claim and the 
Veteran's contentions as to the etiology of the claimed 
condition are not probative.  See Espiritu.  Accordingly, the 
preponderance of the evidence is against the existence of the 
claimed disorder.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for zinc oxide poisoning, claimed as 
galvanized poisoning is denied.  



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


